DETAILED ACTION
Claims 68, 70-76, 78-81, 83-88 dated 05/12/2022 are considered in this Office Action. Claims 69, 77 and 82 are cancelled. Claims 68, 70-76, 78-81, 83-88 are pending further examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

101 Analysis: Step 1
Claims 68, 73-75 are directed to a method claim and 76 is directed to system claim and Claims 81, 86-87 are also system claim and Claim 88 is a CRM claim. Claims 68, 70-75 are method Claims, Claims 76, 78-81, 83-87 are Computer System Claim and 88 is a CRM Claim. 


101 Analysis : Step 2A Prong 1

Step 2A, Prong I of the 2019 Patent Examiner’s Guide (PEG) analyzes the claims to determine whether they recite subject matter that falls into one of the following groups of abstract ideas: 
a) mathematical concepts 
 mathematical relationships, mathematical formulas or equations, mathematical calculations 
b) certain methods of organizing human activity, and/or 
 fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
 commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) 
 managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) 
c) mental processes. 
 concepts performed in the human mind (including an observation, evaluation, judgment, opinion) 
The examiner submits Claims 68, 73-75 , 76 and 81, 86-87  and 88 limitations “building”, “generating”, “searching” “identifying” “prompting” and “labeling” constitute that can be done mentally in the human mind and falls in the “Mental Process” Category given the broadest reasonable interpretation. 
In regards to Claims, 68, 76, 81 and 88 the limitation “ building a database of feature sets, each feature set being associated with, and describing characteristics of, a respective indoor location within an indoor space; generating an address for each of the indoor locations from the feature set associated with the indoor location in the database; searching the database using a user-specified feature set to identify an indoor location of potential interest to the user; identifying a further indoor location of potential interest to the user that has a same address as the identified indoor location; prompting the user to select between the identified indoor location of interest and the identified further indoor location of interest and labeling the selected indoor location on a map using a feature extracted from the generated address of the identified indoor location” are equivalent to a person entering a Mall and looking around seeing the names of the individual shops and if he/she sees Hollister Sign on an individual shop then can determine/ conclude that indoor /individual shop is Hollister or if the Hollister shop is in multilevel i.e. same address but at different level then the user can choose which level to go and can narrow down to gents level or ladies level i.e. first level or second level and hence go to the desired level.  
Dependents Claims 73-75, 86-87 further elaborate upon the recited abstract ideas in Claims 68, 76 and 81.
Hence Claims 68, 73-75 , 76, 81, 86-87  and 88  recite at least one abstract idea. 
101 Analysis: Step 2 A, Prong II 
Step 2A, Prong II of the 2019 PEG analyzes the claims to determine whether the claim recited any additional limitations that integrate the abstract idea into a practical application. The following claims recite additional limitations:
Claim 73-75 and 86-87 recite a first node and second node where in first node is an Evloved Serving Mobile Location Center and second node is a wireless device. 
Claims 76 and 88 recites processing circuitry, memory. 
The examiner submits that the recited additional limitations do not integrate the aforementioned abstract ideas into a practical application. 

The additional limitations do not: 
• Reflect an improvement in the functioning of a computer, or to any other technology or technical field – (MPEP § 2106.05(a)) 
• Apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition 
• Apply the judicial exception with, or by use of, a particular machine – (MPEP § 2106.05(b)) 
• Effect a transformation or reduction of a particular article to a different state or thing – (MPEP § 2106.05(c)) 
• Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (MPEP § 2106.05(e)).

101 Analysis : Step 2B 
Step 2B of the Revised Guidance analyzes the claims to determine if the claims recite additional limitations that amount to significantly more than the judicial exception. 
When considered individually or in combination, the additional limitations of claims 68-, 73-75 , 76 and 81, 86-87 and 88 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. The additional elements of outlined in Step 2A performing functions as designed simply accomplishes execution of the abstract ideas. 

Hence Claims 68, 73-75 , 76 and 81, 86-87 and 88 are rejected on the abstract idea.

The rejection can be overcome by adding limitations of any Claims 70-72 , 78-80, 83-85 to respective independent Claims. 

Response to Arguments
Applicant's arguments filed 05/12/2022 have been fully considered but they are not persuasive in regards to the 101 Rejection.  The applicant argues that, “"the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered." Id. at 1258 (emphasis added).”
The examiner respectfully disagree with the applicant assertions. The examiner is rejecting the pending claims in view of mental process which can be performed mentally and does not require other features to carry out. The pending invention of labeling the selected indoor location on a map can be simply done mentally as stated above in the rejection. The user can enter a Mall and if he/she want to go to a store for example Hollister and which is multi-level store : one level being Gents , Other level being Ladies then the user can select which level to go by his/her desire and hence can be done mentally and does not require internet interaction as suggested by the applicant. Hence the examiner is maintaining his 101 rejection and suggests the applicant to add the limitations of Claims 70-72, 78-80and 83-85 to the respective independent claims and to Claim 88 to overcome this rejection. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218.  The examiner can normally be reached on M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDHESH K JHA/Primary Examiner, Art Unit 3668